DETAILED ACTION
Applicant’s reply, filed 30 December 2020 in response to the non-final Office action mailed 5 October 2020, has been fully considered. As per Applicant’s filed claim amendments claims 1-10 are pending, wherein: claim 1 has been amended, claim 2 is as originally filed, and claims 3-10 are as previously presented. 
Applicant states the Examiner has failed to consider the Information Disclosure Statement filed May 11, 2018. This is incorrect. The IDS of 11 May 2018 was considered by the Examiner in a miscellaneous communication (PTO-90C) to Applicant mailed 29 October 2018.  See public PAIR.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 15 March 2021 was filed after the mailing date of the non-final Office action on 5 October 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abyzov (US PGPub 2010/0319900).
	Regarding claims 1, 3-5 and 10, Abyzov teaches high thermal conductivity (TC) composite materials comprising a metal-diamond composite, suitable for use as heat exchangers, heat sinks, heat spreaders, etc., wherein: the TC materials have a TC above 500 W/(m*K)(claim 5) and comprise coated diamond particles in a metal or metal alloy matrix, and the coating is a metal and/or carbide of group IV-VI, having a thickness of less than 500 nm (abstract; [0035]-[0037];[0051]). Abyzov teaches the diamond particles are in the size range of 50 to 1000 µm ([0060];[0103]) (instant claim 3) and are present at a volume fraction of 60-63% ([0103])(claim 4), the metal/carbide coating includes carbides of Ti and Zr ([0062];[0068]), and the matrix metal/alloy is copper, silver, or copper-silver ([0058];[0073]). Abyzov further teaches the composites are manufactured in vacuum or non-oxidizing atmospheres of inert gas ([0085]) with exclusion of oxygen ([0115]) and use of pure matrix materials ([0114]) (instant oxygen content of 0.1 mass% or less).
Regarding claim 2, Abyzov teaches the composite as set forth above and further teaches pycnometric densities of 5.99 g/cm3, 5.85 g/cm3, etc. (Ex 12 and 13; see also remaining examples) with closed porosities of 3.1%, 1.4% etc. (Ex 12 and 13; see also remaining examples). Abyzov is silent to the 'relative density'. However, Abyzov teaches metal-diamond composites comprising all of the claimed components, in the claimed amounts, sizes and thicknesses, and obtained by a substantially similar process. According to the instant specification the diamond-composites comprising diamonds of the claimed particle size, the claimed oxygen content, and claimed overall thermal conductivity, produced by a substantially similar method will also have the claimed relative density (original specification, 41-42, 51-52, examples). Therefore the claimed effect/physical property i.e. a relative density of 96.5% or more, would inherently be achieved by a composition with all the claimed ingredients, claimed amounts and substantially similar process (see In re Spada, 911 F.2d 705, 709, 15 USPQ 2d 1655, 1658 (Fed. Cir. 1990); MPEP 2112.01). If it is Applicant's position that this would not be the case: (1) evidence would need to be provided to support Applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure, such that there is no teaching as to how to obtain the claimed property with only the claimed ingredient, claimed amounts and claimed process. 
Regarding claim 6, Abyzov teaches the composite as set forth above and further teaches examples wherein the coefficient of linear thermal expansion (CTE), in a range of 20 to 300°C, is 8.6 ppm/K (Ex12), 8.2 ppm/K (Ex 13), etc. (see remaining examples).  
Regarding claims 7 and 8, Abyzov teaches the composite as set forth above but is silent to a cold and hot cycle endurance of 95% or more at -60°C to +250°C (claim 7), and a thermal conductivity degradation rate of less than 5% after being heated to 800°C (claim 8). However, Abyzov teaches metal-diamond composites comprising all of the claimed components, in the claimed amounts, sizes and thicknesses, and obtained by a substantially similar process. According to the instant specification the diamond-composites comprising the claimed components and produced by a substantially similar method will also have the claimed cold and hot cycle endurance and claimed thermal conductivity degradation rate (original specification, 21, 41, examples). Therefore the claimed effect/physical property i.e. cold and hot cycle endurance of 95% or more and a thermal conductivity degradation rate of less than 5%, would inherently be achieved by a composition with all the claimed ingredients, claimed amounts and substantially similar process (see In re Spada, 911 F.2d 705, 709, 15 USPQ 2d 1655, 1658 (Fed. Cir. 1990); MPEP 2112.01). If it is Applicant's position that this would not be the case: (1) evidence would need to be provided to support Applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure, such that there is no teaching as to how to obtain the claimed property with only the claimed ingredient, claimed amounts and claimed process. 
	Regarding claim 9, Abyzov teaches the composite as set forth above and further teaches that the surface of the composite may optionally be plated with an additional layer of the metal that formed the matrix, or a metal selected from Ta, Ni, Au, Pt, In or Sn to form a coating having a barrier-, protective-, brazing- or other-function ([0073]), in a thickness of 10-1000µm ([0076]).

Response to Arguments
	The 35 U.S.C. 102(a)(1) rejection of claims 1-10 as anticipated by Abyzov (US PGPub 2010/0319900) is maintained. Applicant’s arguments (Remarks, pages 5-11) have been fully considered but were not found persuasive. 
	Applicant’s repeated “first” argument (Remarks, pages 5-6) is not persuasive. As noted in the previous response, the above maintained rejection and the BPAI decision of 1/29/2020: Abyzov teaches metal/carbides of group IV-VI including carbides of Ti and Zr ([0062]; [0068]). Abyzov does not require the selection or presence of tungsten. 
	Applicant’s argument that the basic and novel characteristics of Ti and Zr are “disclosed in the application” and thus the instant claim 1 recitation explicitly excludes tungsten is not persuasive. The application does not teach or support a conclusion that tungsten would affect the basic and novel characteristics of the claimed invention. Applicant has provided no such demonstration and the claim at best requires the presence of Ti or Zr in the carbide layer ‘comprising’. Such is taught by Abyzov, even assuming other elements (such as tungsten) are in fact excluded by the claim recitation. As Applicant has noted “consisting essentially of” is not a closed transitional phrase and does not exclude any unrecited element. Regardless: Abyzov does not require tungsten. 
Furthermore, as previously noted regarding Applicants reliance on only the examples of Abyzov, to the improper exclusion of all other teachings therein, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments (see MPEP 2123; Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.); see Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005)). Furthermore, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments (see In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971)). Abyzov’s examples demonstrate a metal carbide of tungsten, however such does not serve to exclude, negate or discredit the broader teachings of metal carbides of Ti or Zn ([0062]-[0068]) and in no way constitutes a demonstration that the metal carbide coatings “cannot” be formed without tungsten being present. 
	Applicant’s argument that the Office “overlooks” the “consisting of” phrase in the claim 1 recitation of “consisting essentially of at least one element selected from a group consisting of Ti and Zr” is neither accurate nor persuasive. The ‘consisting of’ phrase means only that the ‘at least one element selected from’ must be Ti or Zr and does not serve to close the ‘consisting essentially of’ phrase. Regardless: Abyzov does not require tungsten. 
	Applicant’s repeated ‘second’ argument (Remarks, pages 8-10) that tungsten is essential to Abyzov is not persuasive. As noted in the previous response, the above maintained rejection and the BPAI decision of 1/29/2020: Abyzov teaches metal/carbides of group IV-VI including carbides of Ti and Zr ([0062]; [0068]). Abyzov does not require the selection or presence of tungsten. 
Applicant’s continued reliance upon and purposeful misrepresentation of example 1 (and of examples 3-16) of Abyzov has been previously responded to by the Examiner (see Final of 11/16/2017; see Examiner’s Answer of 10/24/2018) and the no more persuasive now as then (specifically noted is BPAI decision, page 8, wherein it is noted example 1 of Abyzov is to copper binder and not silver or silver alloy and is therefore not evidence of inoperability or non-enablement).  
	Again, and as noted both above and previously, regarding Applicants reliance on only the examples of Abyzov, to the improper exclusion of all other teachings therein, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments (see MPEP 2123; see Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.); see Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005)). Furthermore, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments (see In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971)). Abyzov’s examples demonstrate a metal carbide of tungsten, however such does not serve to exclude, negate or discredit the broader teachings of metal carbides of Ti or Zn ([0062]-[0068]) and in no way constitutes a demonstration that the metal carbide coatings “cannot” be formed without tungsten being present. 
	Applicant’s argument that the BPAI’s conclusions regarding, and rejection of, Applicant’s baseless attempts to argue Abzyov as ‘inoperable’ is, in Applicant’s opinion, “not compelling” is noted but not persuasive. 
	Applicant’s “third” argument (Remarks, pages 10-11) appears to be no more than a restating of the previous ‘first’/’second’ arguments and are not persuasive. Applicant argues that the preferred embodiments of Abyzov show tungsten as essential are not do not constitute a teaching away from a broader disclosure or nonpreferred embodiments (see In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971)) nor do they render an optional alternative component ‘essential’. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870.  The examiner can normally be reached on M-F 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANE L STANLEY/Primary Examiner, Art Unit 1767